DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 13-18, 20 and 22 have been examined in this application. Claims 1-6, 8-12 and 21 are withdrawn as they pertain to a non-elected invention. This communication is a Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 07/06/2021.
Election/Restriction
Newly submitted (or amended) claims 1-6, 8-12, and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions are independent or distinct, each from the other because:
Claims 1-6, 8-12, and 21 are related to a portable pillow with resilient material to maintain the shape of the pillow.
Claims 13-18, 20 and 22 are related to a portable pillow with inflatable means in the inner pillow cavity.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive variants as they cannot be used in combination as Invention I relates to a portable pillow with resilient material and Invention II relates to a portable pillow that has an inflatable shell surrounding the inner pillow. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 8-12 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 recites the limitation "shapeable”. There is insufficient antecedent basis for this limitation in the claim.
Since Claim 18 is dependent on Claim 17 then the limitation of a ‘shapeable’ inner pillow is considered to be antecedent basis as it does not appear in the claim prior. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180263389).
In regards to Claim 13, Lee teaches: A portable pillow system comprising: an inflatable shell (2100) comprising a cavity (1120); [[an]] a shapeable inner pillow (Para 0016 – ‘portable pillow’) configured to fit at least partially within the cavity (see annotated Figure 2a vs. 2b below AND Para 0053 AND 	see definition of pillow below) of the inflatable shell (1100 – Para 0053); an inflation means operatively connected to the inflatable shell (Para 0053 – ‘pillow cover 1100 to be inflated or deflated’); {03830073 - 1}Page 5 of 1016/566,55879888-OO1US100 an adjustable sleeve (1400 – cushion member AND see annotated Figure 3a below) having a sleeve cavity (1410 – insertion hole) configured to traverse along a length of the shapeable inner pillow thereby adjusting an amount of shapeable inner pillow on either end of the adjustable sleeve (see annotated Figure 3a below); and an attachment mechanism (2700/2800 – Para 0092-0093) fixedly attached to the adjustable sleeve or the shapeable inner pillow (2700 – Para 0098), wherein the attachment mechanism comprises an attachment/storage cavity (2900 – Para 0098 – Fig. 15) that facilitates removeable attachment to a structure (Para 0027), and wherein the attachment/storage cavity (2900) is configured to store the shapeable inner pillow integral to the attachment mechanism (Para 0098 –‘The storage space 2900 is formed inside or outside the pillow cover 2100. Thus, the pillow cover fastener 2700 detached from the pillow cover 2100, the pillow cover coupler or a user's personal items may be stored in the storage space 2900’).
Pillow – “A cloth case filled with feathers, down, foam rubber, air, etc., used as a support, as for the head in sleeping.”
Note: As such the case can be filled with anything to create a support for one to rest their head to sleep. Therefore, a blanket being inserted to form a surface for the head in a cavity is considered a pillow. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the embodiments of Figures 1-5 of Lee to the embodiments of Figures 6-15 of Lee as they both are directed to the same invention of a pillow and blanket kit in which an adjustable sleeve with sleeve cavity are utilized in both inventions to form a cushion member whether there is only one or more kits being used. 

    PNG
    media_image1.png
    580
    434
    media_image1.png
    Greyscale

Annotated Figure 2(a) and 2(b) from Lee

    PNG
    media_image2.png
    308
    363
    media_image2.png
    Greyscale

Annotated Figure 3(a) from Lee
Claims 14-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tiedemann (US 6748615) and further in view of Tidwell (US 20090235459).
In regards to Claim 14, Lee teaches: The portable pillow system of claim 13 wherein the inflatable shell (1100) comprises an outer layer (Para 0050 – ‘airproof material’), but does not teach, and the shapeable inner pillow comprises an outer layer, wherein each outer layer comprises the same material. Tiedemann teaches: the inner pillow (12) with an outer layer (13) (Fig. 5). Lee in view of Tiedemann does not teach: the outer materials of the inner pillow. Tidwell teaches: the fabric cover (26 - the inner pillows outer layer) of polyester (Para 0075). Tidwell also teaches the slip cover (40 - outer pillows outer layer) that can be constructed of a wide variety of fabrics including the ones used for the cover (26) (Para 0079).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an inner pillow from Tiedemann to the portable pillow and blanket kit of Lee. Many kits, similar to the invention from Lee incorporate blankets, pillows, storage locations, inflatable bladders, and other aspects for comfort and convenience. It is a well-known feature in multi- functional pillows to add in an inner pillow to the storage location inside an inflatable bladder sleeve/’outer pillow.’ This allows a user to have enhanced customization and support. Additionally, making both pillows the same material is recognized as being a matter of design choice and is within the level of ordinary skill in the art, absent showing of unexpected results.
In regards to Claim 15, Lee teaches: The portable pillow system of claim 14, but does not teach, wherein the material is a plush material. Tidwell teaches: the fabric cover (26 - the inner pillows outer layer) of polyester (Para 0075). Tidewell also teaches the slip cover (40 - outer pillows outer layer) that can be constructed of a wide variety of fabrics including the ones used for the cover (26) (Para 0079).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a wide variety of fabrics of Tidewell to the portable pillow and blanket kit of Lee. It is a well-known feature to design a fabric with various styles, patterns and material properties to allow a user to have enhanced customization and support. Additionally, making both pillows the same material of plush is recognized as being a matter of design choice and is within the level of ordinary skill in the art, absent showing of unexpected results.
In regards to Claim 16, Lee teaches: The portable pillow system of claim 13, wherein the attachment mechanism (2800 – Fig.  13) is fixedly (clip mechanism – Fig. 14) attached to the adjustable sleeve (2400 – Fig. 14).
In regards to Claim 17, Lee teaches: The portable pillow system of claim 13, wherein the inner pillow (Para 0082 - the pillow cover 2100 of the portable pillow), but does not teach, further comprises an inner pillow attachment means. Tidewell teaches:
In regards to Claim 18, Lee teaches: The portable pillow system of claim 17, but Lee does not teach, the inner pillow attachment means from the following: a clip, a snap, a loop, a handle, a drawstring a button, or a hook and loop fastener. Tidewell teaches: fabric loops (180) to couple the support pillow (172) (Para 0093 — Fig 12).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an inner pillow from Tiedemann to the portable pillow and blanket kit of Lee. Many kits, similar to the invention from Lee incorporate blankets, pillows, storage locations, inflatable bladders, and other aspects for comfort and convenience. It is a well-known feature in multi-functional pillows to add in an inner pillow to the storage location inside an inflatable bladder sleeve/’outer pillow.’ This allows a user to have enhanced customization and support. The addition of a handle/fabric loops/overhanging material to easily grab the inner pillow or otherwise attach it to another item is a common convenience feature.
In regards to Claim 20, Lee teaches: The portable pillow system of claim 13, wherein the shell (2100) further includes a compartment for securing items (2200 – Fig. 9).
In regards to Claim 22, Lee teaches: The portable pillow system of claim 14, but does not teach, wherein the material includes spandex. Tidwell teaches: the fabric cover (26 - the inner pillows outer layer) of polyester (Para 0075). Tidewell also teaches the slip cover (40 - outer pillows outer layer) that can be constructed of a wide variety of fabrics including the ones used for the cover (26) (Para 0079).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a wide variety of fabrics of Tidewell to the portable pillow and blanket kit of Lee. It is a well-known feature to design a fabric with various styles, patterns and material properties to allow a user to have enhanced customization and support. Additionally, making both pillows the same material of plush is recognized as being a matter of design choice and is within the level of ordinary skill in the art, absent showing of unexpected results.
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
In regards to the Arguments for independent Claim 13, the Applicant states that: Lee does not have room to add enough fill for comfort, which is why the blanket holder must use inflation to be at all useful as a pillow.1 It would fall flat with the blanket removed. 2 In addition, there can be no adjustable sleeve as claimed because the ends in Lee are enclosed. Thus, Lee does not disclose an adjustable sleeve configured to traverse along a length of the shapeable inner pillow, a dual-purpose attachment/storage mechanism fixedly attached to the adjustable sleeve or shapeable inner pillow, or a shapeable inner pillow comprising a resilient material capable of regaining an original shape. 3 Lastly, Tiedemann argument is considered moot as it is not used in the amendment claim set on 07/06/2021.
Argument 1:  The Examiner respectful disagrees based of the annotated drawings above of Figure 2a and 2b of Lee. The blanket is inserted into the cavity and can still be used under and inflation (Para 0053/0075). 
Argument 2: The blanket being removed is not supported by an evidence on the record by the prior art of Lee. Rather the prior art of Lee states that whether the blanket is inserted or not, the pillow could be inflated or deflated (Para 0053/0075). 
Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")
Argument 3: The sleeve traverse around a portion of the pillow through the use of the pillow cover changing member 1130. By using element 1130 one can freely adjust the diameter of the pillow cover while also moving the portable pillow and blanket kit to accordance with their body types, tastes and objects. Lastly, the sleeve is also adjustable and detachable (Para 0056-0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Haverly (US 5987667) discloses a pocket panel securing structure in which a blanket can be used as a blanket as well as a pillow. As such a pillow and blanket combination when rolled into a confined space such as a cavity is widely found and used in the field of bedding.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/16/2021